DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8th, 2022 has been entered.
Response to Amendment
The amendment filed July 26th, 2022 has been entered. Claim 3 has been amended. Claims 6-9 and 11-12 have been canceled. Claims 3 and 10 remain pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schons (DE 10206834) in view of Drage (US 3905556) and further in view of Comrie (US 2009/0081093). The citations for Schons (DE 10206834) are based off of English translations. Translations of the specification and claims have been provided.
Regarding claim 3, Schons (DE 10206834) teaches a method for recovering spent refractory material in one or more plants, the method comprising the following steps: 
a) receiving refractory material (Paragraph 0036 lines 1-2), wherein the refractory material includes basic refractory parts (Paragraph 0021 lines 1-6),
b) sieving and separating the refractory material (Paragraph 0020 lines 3-4), and 
c) collecting the refractory material, (Paragraph 0020 lines 1-2) 
wherein step b) comprises the following substeps: 
b1) first sieving of the refractory material into at least two fractions on the basis of a first specific threshold size value, so as to identify a fine fraction and a coarse fraction (Paragraph 0037 lines 2-7), 
b2) magnetic separation of the fine fraction (Paragraph 0037 lines 2-3), and
b3) magnetic separation of the coarse fraction (Paragraph 0037 lines 4-6), 
wherein there is provided a b4) subsequent to b3), and
b4) comprises second sieving (Fig. 2 #46) of the fine fraction into different sub-fractions (Fig. 2 #34b, #44) on the basis of a second specific threshold values (Paragraph 0039 lines 7-10), and the method further comprises the following steps: 
b5) following b4) and comprising identifying the one subfractions with greater size (Paragraph 0039 lines 6-7), and
b6) comprising a nonmagnetic separation of the sub-fraction with greater size, intended to separate nonmagnetic metal parts with respect to fine parts (Paragraph 0040 lines 1-10), 
wherein
b3) comprises separating the coarse fraction (Paragraph 0037 lines 4-6) into at least one of a magnetic metal part (Paragraph 0037 line 7 “Fe discharge line #27”), a non-magnetic metal part (Paragraph 0038 “non-magnetic discharge”), and a refractory part (Fig. 2 #34a, 34c), and wherein said coarse fraction (Paragraph 0037 lines 3-6 “heaps of size 45 to 100 mm”) is fragmented into small granules (Paragraph 0038 line 1-Paragraph 0039 line 7, “impact mill #30”), and 
the small granules (Paragraph 0038 lines 1-2) in combination with said fine parts (Paragraph 0039 lines 4-10) are used for production of granulate materials (Paragraph 0048 lines 1-6). 
Schons teaches a method wherein the coarse fraction undergoes magnetic separation (Fig. 2 #28), and following this step, the non-magnetic part (Fig. 2 #29) undergoes separation to distinguish between a nonmagnetic metal part and a refractory part (Fig. 2 #34a, 34c, Paragraph 0041 lines 1-3).
Schons (DE 10206834) lacks teaching a method specifically for recovering spent refractory material in one or more steel plants comprising receiving refractory material coming from demolition of refractory material linings in containers used in steel making, treatment and manufacturing processes, wherein the refractory material includes basic refractory parts comprising at least one of magnesic material and dolomite material. Schons provides a method for recovering materials from slag, such that the materials can be used in a meaningful way (Paragraph 0018). 
Comrie (US 2009/0081093) teaches processes and devices to reduce pollution generated by a combustion source (Paragraph 0005 lines 1-3), comprising a method for recovering spent refractory material in one or more steel plants (Paragraph 0031 lines 9-15) comprising receiving refractory material (Paragraph 0030 lines 2-20) coming from demolition of refractory material linings in containers used in steel making, treatment and manufacturing processes (Paragraph 0028 lines 1-18), wherein the refractory material includes basic refractory parts comprising at least one of magnesic material (Paragraph 0032 lines 1-5) and dolomite material (Paragraph 0028 lines 12-15). 
 Comrie explains that slag compositions differ based on their origins and that depending on the origin, the slags have different particle size distributions, mineralogy and crystal formations, and the slags may be treated to achieve a desirable particle size distribution (Paragraph 0031 lines 1-6, 9-15). Additionally, Comrie explains that it is well known in the art how different amounts of elements may be incorporated into compounds in slag used to refine metals (Paragraph 0037 lines 1-7). 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schons (DE 10206834) to include a method specifically for recovering spent refractory material in one or more steel plants comprising receiving refractory material coming from demolition of refractory material linings in containers used in steel making, treatment and manufacturing processes, wherein the refractory material includes basic refractory parts comprising at least one of magnesic material and dolomite material as taught by Comrie (US 2009/0081093) in order to achieve a desirable particle distribution on the spent refractory material in a steel plant. 
Schons (DE 10206834) lacks teaching b4) comprising second sieving of the fine fraction into three different sub-fractions on the basis of two second specific threshold values, and therefore lacks teaching b5) comprising identifying two subfractions with greater size and b6) comprising a nonmagnetic separation of the two sub-fractions with greater size. 
Drage (US 3905556) teaches a method for recovering spent refractory material in steel plants (Col. 1 lines 10-15), wherein during a step of sieving and separating the material, there are substeps comprising a first sieving (Col. 5 lines 22-30, Fig. 1 #10) followed by a magnetic separation of the fine fraction (Fig. 1 #14). Additionally, there is a second sieving step (Fig. 1 #24) which comprises sieving of the fine fraction into three different sub-fractions (Col. 4 lines 56-67) on the basis of two second specific threshold values (Col. 4 lines 59-62). Drage explains that for a smaller sized product, it is advantageous to divide the material into three different fractions where each fraction is treated differently in the following steps (Col. 4 lines 60-67), thus providing a high degree of separation and increased flexibility regarding the further treatment of each fraction. Drage also explains that multi-deck screens to perform this separation are well known in the art, and the threshold values are determined by the sieve sizes chosen by an operator (Col. 5 lines 1-18). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schons (DE 10206834) to include a second sieving step wherein the fine fraction is separated into three different sub-fractions on the basis of two specific threshold values as taught by Drage (US 3905556) in order to separate material into sub-fractions that may require different treatment following the second sieving step, thus creating a more flexible process and providing an increased degree of separation. 
Throughout the method as taught by Schons, the smallest sub-fraction is discharged while the larger sub-fraction(s) continue on for further processing (Paragraph 0041 lines 1-3, Fig. 2 #34a, #34b, #34c). Considering the modification is made including to include a second sieving step wherein the fine fraction is separated into three different sub-fractions on the basis of two specific threshold values as taught by Drage (US 3905556) as explained, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally modify Schons to include the method step of identifying the two sub-fractions with greater size for further treatment, wherein the two sub-fractions undergo non-magnetic separation. This modification would maintain the high degree of separation and flexibility resulting from separating the fine fraction into three sub-fractions as taught above by Drage and further, maintain consistency with the rest of the process as taught by Schons, which discharges the smallest sub-fraction and carries the larger sub-fraction on for further processing.
Regarding claim 10, Schons (DE 10206834) teaches a method for recovering spent refractory material in steel plants, wherein the fine parts and/or the coarse fraction are separated on the basis of at least one of chemical properties of the coarse fraction (Paragraph 0044 lines 3-5) and physical properties of the coarse fraction (Paragraph 0039 lines 4-10).
Response to Arguments
Applicant's arguments filed July 26th, 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Schons (DE 10206834) does not disclose a method for recovering spent refractory material in one or more steel plants, the Examiner would like to clarify that Schons teaches a method for the treatment of metal-containing debris (Paragraph 0001), wherein the treatment provides recovery of ferrous and non-ferrous metals from slag of a waste incineration plant or the like (Paragraph 0020). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Additionally, Comrie (US 2009/0081093) explains how slag compositions may differ in different applications, and describes how slag comprising spent refractory material in a steel plant may be further treated to produce a desirable particle size distribution (Paragraph 0031). Therefore, the method as taught by Schons may be performed on a slag from a steel plant as taught by Comrie as opposed to a slag from a waste incinerator. 
Regarding the Applicant’s argument that Schons does not disclose a sorting of three sub-fractions, the Examiner would like to clarify that Drage teaches this modification as explained above, as Drage states “For smaller size product a two deck screen will usually be found adequate. In a two deck screen only three different size cuts (excluding dust) are obtained: top or coarse, middle and fines.” (Col. 4 lines 60-65).  Drage also explains that multi-deck screens to perform this separation are well known in the art, and the threshold values are determined by the sieve sizes chosen by an operator (Col. 5 lines 1-18).  Therefore, Drage teaches the modification of sorting of three sub-fractions instead of two. 
Regarding the Applicant’s argument that neither Schons nor Drage disclose a non-magnetic separation of the metal parts only in the two sub-fractions with the grater dimensions, the Examiner would like to clarify that Schons teaches performing a non-magnetic separation (Paragraph 0040 lines 1-10) of the metal parts in the sub-fraction with the greater size (Fig. 2 #44).  Throughout the method as taught by Schons, the smallest sub-fraction is discharged while the larger sub-fraction(s) continue on for further processing (Paragraph 0041 lines 1-3, Fig. 2 #34a, #34b, #34c). Considering the modification is made including to include a second sieving step wherein the fine fraction is separated into three different sub-fractions on the basis of two specific threshold values as taught by Drage as explained, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally modify Schons to include the method step of identifying the two sub-fractions with greater size for further treatment, wherein the two sub-fractions undergo non-magnetic separation instead of just the one larger sub-fraction.
Regarding the Applicant’s argument that neither Schons nor Drage disclose a non-magnetic separation of metal parts in the sub-fractions of the fine fraction, the Examiner would like to clarify that Schons teaches a separation in the sub-fraction of the fine fraction which separates metal parts (Fig. 2 #60, Paragraph 0040 lines 8-10, “copper and aluminum”). The instant specification states that the nonmagnetic separation involves an inductive separator (Page 14 lines 25-29), and the “linear separator as a metal separator” as taught by Schons would perform a nonmagnetic separation of metal parts. 
Regarding the Applicant’s argument that neither Schons nor Drage disclose granulate material as an output of the process because they are not referred to the technical field of recovery of exhausted refractory material in the steelmaking industry, the Examiner would like to clarify that as Schons teaches “fine slag aggregates” produced (see Paragraph 0048 lines 1-6), the fine aggregates are synonymous with granular material. As stated previously, this use of this method in the technical field of recovery of exhausted refractory material in the steelmaking industry would have been a reasonable modification. 
Regarding the Applicant’s argument that Schons does not teach the separation of a refractory part of the course fraction, the Examiner would like to clarify that the coarse fraction undergoes magnetic separation (Fig. 2 #28), and the non-magnetic part (Fig. 2 #29) undergoes further separation to distinguish between a non-magnetic metal part (Fig. 2 #61, 62) and a refractory part (Fig. 2 #34a, 34c, Paragraph 0041 lines 1-3). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.K.D./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653